DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Allowable Subject Matter
Claims 20 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 20 and 22 contain the limitations "when the second current reference picture is judged to be identical to the first adjacent reference picture, adding the first adjacent motion vector to a candidate list for a second current motion vector; when the second current reference picture is judged to be identical to the second adjacent reference picture, adding the second adjacent motion vector to the candidate list for the second current motion vector" and “wherein when the second current reference picture . 
The closest prior art, Kikuchi (U.S. 2007/0211802), Abe (U.S. 2008/0069235), Joch (U.S. 2009/0034621), Schmit (U.S. 2010/0166073), Tsai (U.S. 2012/0008688), Lee (U.S. 2012/0008690), He (U.S. 2011/0176610) and Sun (U.S. 2004/0057520), either singularly or in combination fail to anticipate or render obvious the above quoted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483